Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March     , 2006, by and among Services Acquisition Corp. International, a
Delaware corporation (the “Company”), and the investors signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Purchasers (the “Purchase
Agreement”).

 

The Company and the Purchasers hereby agree as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT SHALL HAVE THE MEANINGS GIVEN
SUCH TERMS IN THE PURCHASE AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the earlier of (a) the 60th calendar day following the
Filing Date (90th calendar day in the event of a full review by the Commission)
and (b) the fifth (5th) Business Day following the date on which the Company is
notified by the Commission that the Registration Statement will not be reviewed
or is no longer subject to further review and comments.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means, with respect to the Registration Statement required to be
filed hereunder, the later of (i) the 30th calendar day following the Closing
Date or (ii) July 7, 2006.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

1

--------------------------------------------------------------------------------


 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the shares of Common Stock issued in connection
with the transactions contemplated by the Purchase Agreement, together with any
Securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Registration Statement” means the registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to the
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in the Registration Statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange or the NASDAQ National Market on which the Common Stock is listed
or quoted for trading on the date in question.

 


2.             REGISTRATION.


 


(A)           ON OR PRIOR TO THE FILING DATE, THE COMPANY SHALL PREPARE AND FILE
WITH THE COMMISSION THE REGISTRATION STATEMENT COVERING THE RESALE OF ALL OF THE
REGISTRABLE SECURITIES SOLD IN THE CLOSING FOR AN OFFERING TO BE MADE ON A
CONTINUOUS BASIS PURSUANT TO RULE 415, OR IF RULE 415 IS NOT AVAILABLE FOR
OFFERS OR SALES OF THE REGISTRABLE SECURITIES, FOR SUCH OTHER MEANS OF
DISTRIBUTION OF REGISTRABLE SECURITIES AS THE HOLDERS MAY SPECIFY.  THE
REGISTRATION STATEMENT REQUIRED HEREUNDER SHALL BE ON FORM S-3 (EXCEPT IF THE
COMPANY IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE SECURITIES
ON FORM S-3, IN WHICH CASE THE REGISTRATION SHALL BE ON ANOTHER APPROPRIATE FORM
IN ACCORDANCE HEREWITH).  THE REGISTRATION STATEMENT REQUIRED HEREUNDER SHALL
CONTAIN (EXCEPT IF OTHERWISE

 

2

--------------------------------------------------------------------------------


 


DIRECTED BY THE HOLDERS) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A. 
THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS
PROMPTLY AS POSSIBLE AFTER THE FILING THEREOF, AND SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE
UNDER THE SECURITIES ACT (INCLUDING THE FILING OF ANY NECESSARY AMENDMENTS,
POST-EFFECTIVE AMENDMENTS AND SUPPLEMENTS) UNTIL THE DATE WHICH IS TWO YEARS
AFTER THE CLOSING DATE OR SUCH LATER DATE WHEN ALL REGISTRABLE SECURITIES
COVERED BY THE REGISTRATION STATEMENT (A) HAVE BEEN SOLD PURSUANT TO THE
REGISTRATION STATEMENT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OR (B) MAY BE SOLD WITHOUT VOLUME RESTRICTIONS PURSUANT TO RULE
144(K) PROMULGATED UNDER THE SECURITIES ACT, AS DETERMINED BY THE COUNSEL TO THE
COMPANY PURSUANT TO A WRITTEN OPINION LETTER TO SUCH EFFECT, ADDRESSED AND
REASONABLY ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT AND THE AFFECTED HOLDERS
(THE “EFFECTIVENESS PERIOD”).  THE COMPANY SHALL TELEPHONICALLY REQUEST
EFFECTIVENESS OF THE REGISTRATION STATEMENT AS OF 5:00 PM EASTERN TIME ON A
TRADING DAY.  THE COMPANY SHALL IMMEDIATELY NOTIFY THE HOLDERS VIA FACSIMILE OF
THE EFFECTIVENESS OF A REGISTRATION STATEMENT ON THE SAME TRADING DAY THAT THE
COMPANY TELEPHONICALLY CONFIRMS EFFECTIVENESS WITH THE COMMISSION, WHICH SHALL
BE THE DATE REQUESTED FOR EFFECTIVENESS OF A REGISTRATION STATEMENT.  THE
COMPANY SHALL, BY 9:30 AM EASTERN TIME ON THE TRADING DAY AFTER THE EFFECTIVE
DATE (AS DEFINED IN THE PURCHASE AGREEMENT), FILE A RULE 424(B) PROSPECTUS WITH
THE COMMISSION.

 


(B)           IF: (I) THE REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE
FILING DATE (IF THE COMPANY FILES THE REGISTRATION STATEMENT WITHOUT AFFORDING
THE HOLDERS THE OPPORTUNITY TO REVIEW AND COMMENT ON THE SAME AS REQUIRED BY
SECTION 3(A), THE COMPANY SHALL NOT BE DEEMED TO HAVE SATISFIED THIS CLAUSE
(I)); OR (II) THE REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE
COMMISSION ON OR BEFORE THE EFFECTIVENESS DATE OR (III) AFTER THE EFFECTIVENESS
DATE, A REGISTRATION STATEMENT CEASES FOR ANY REASON TO REMAIN CONTINUOUSLY
EFFECTIVE AS TO ALL REGISTRABLE SECURITIES FOR WHICH IT IS REQUIRED TO BE
EFFECTIVE, OR THE HOLDERS ARE NOT PERMITTED TO UTILIZE THE PROSPECTUS THEREIN TO
RESELL SUCH REGISTRABLE SECURITIES FOR 30 CONSECUTIVE CALENDAR DAYS OR FOR MORE
THAN AN AGGREGATE OF 90 CALENDAR DAYS DURING ANY 12-MONTH PERIOD (WHICH NEED NOT
BE CONSECUTIVE TRADING DAYS) (ANY SUCH FAILURE OR BREACH BEING REFERRED TO AS AN
“EVENT,” AND FOR PURPOSES OF CLAUSE (I) OR (II) THE DATE ON WHICH SUCH BREACH
BEING OCCURS, FOR PURPOSES OF CLAUSE (III) THE DATE ON WHICH SUCH 30 OR 90
CALENDAR DAY PERIOD, AS APPLICABLE, IS EXCEEDED, BEING REFERRED TO AS AN “EVENT
DATE”), THEN IN ADDITION TO ANY OTHER RIGHTS THE HOLDERS MAY HAVE HEREUNDER OR
UNDER APPLICABLE LAW: (X) ON EACH SUCH EVENT DATE AND ON EACH MONTHLY
ANNIVERSARY OF EACH SUCH EVENT DATE (IF THE APPLICABLE EVENT SHALL NOT HAVE BEEN
CURED BY SUCH DATE) UNTIL THE APPLICABLE EVENT IS CURED, THE COMPANY SHALL PAY
TO EACH HOLDER AN AMOUNT IN CASH, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY,
EQUAL TO 0.5% OF THE AGGREGATE PURCHASE PRICE PAID BY SUCH HOLDER PURSUANT TO
THE PURCHASE AGREEMENT FOR ANY REGISTRABLE SECURITIES THEN HELD BY SUCH HOLDER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO HOLDER SHALL BE
ENTITLED TO BE INCLUDED IN THE REGISTRATION STATEMENT OR RECEIVE LIQUIDATED
DAMAGES UNLESS SUCH HOLDER HAS

 

3

--------------------------------------------------------------------------------


 


PROVIDED SUCH INFORMATION TO THE COMPANY AS THE COMPANY SHALL HAVE REASONABLY
REQUESTED IN CONNECTION WITH SUCH REGISTRATION STATEMENT.

 


3.             REGISTRATION PROCEDURES

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 


(A)           NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO THE FILING OF THE
REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO, (I) FURNISH TO THE HOLDERS COPIES OF ALL SUCH DOCUMENTS PROPOSED TO BE
FILED (INCLUDING DOCUMENTS INCORPORATED OR DEEMED INCORPORATED BY REFERENCE TO
THE EXTENT REQUESTED BY SUCH PERSON) WHICH DOCUMENTS WILL BE SUBJECT TO THE
REVIEW OF SUCH HOLDERS, AND (II) CAUSE ITS OFFICERS AND DIRECTORS, COUNSEL AND
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO RESPOND TO SUCH INQUIRIES AS SHALL
BE NECESSARY, IN THE REASONABLE OPINION OF RESPECTIVE LEGAL COUNSEL TO CONDUCT A
REASONABLE INVESTIGATION WITHIN THE MEANING OF THE SECURITIES ACT.  THE COMPANY
SHALL NOT FILE THE REGISTRATION STATEMENT OR ANY SUCH PROSPECTUS OR ANY
AMENDMENTS OR SUPPLEMENTS THERETO TO WHICH THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES SHALL REASONABLY OBJECT IN GOOD FAITH.

 


(B)           (I) PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS,
INCLUDING POST-EFFECTIVE AMENDMENTS, TO THE REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE REGISTRABLE SECURITIES
FOR THE EFFECTIVENESS PERIOD; (II) CAUSE THE RELATED PROSPECTUS TO BE AMENDED OR
SUPPLEMENTED BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED OR
AMENDED TO BE FILED PURSUANT TO RULE 424; (III) RESPOND AS PROMPTLY AS
REASONABLY POSSIBLE TO ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO
THE REGISTRATION STATEMENT OR ANY AMENDMENT THERETO; AND (IV) COMPLY IN ALL
MATERIAL RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT
WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY THE
REGISTRATION STATEMENT IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY
THE HOLDERS THEREOF SET FORTH IN THE REGISTRATION STATEMENT AS SO AMENDED OR IN
SUCH PROSPECTUS AS SO SUPPLEMENTED.


 


(C)           NOTIFY THE HOLDERS OF REGISTRABLE SECURITIES TO BE SOLD AS
PROMPTLY AS REASONABLY POSSIBLE (AND, IN THE CASE OF (I)(A) BELOW, NOT LESS THAN
TWO (2) BUSINESS DAYS PRIOR TO SUCH FILING) AND (IF REQUESTED BY ANY SUCH
PERSON) CONFIRM SUCH NOTICE IN WRITING PROMPTLY FOLLOWING THE DAY (I) (A) WHEN A
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT IS PROPOSED TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES
THE COMPANY WHETHER THERE WILL BE A “REVIEW” OF THE REGISTRATION STATEMENT AND
WHENEVER THE COMMISSION COMMENTS IN WRITING ON THE REGISTRATION STATEMENT (THE
COMPANY SHALL UPON REQUEST PROVIDE TRUE AND COMPLETE COPIES THEREOF AND ALL
WRITTEN RESPONSES THERETO AS PROMPTLY AS REASONABLY POSSIBLE TO EACH OF THE
HOLDERS WHO SO REQUESTS PROVIDED SUCH REQUESTING HOLDERS AGREE TO KEEP SUCH
INFORMATION CONFIDENTIAL UNTIL IT IS PUBLICLY DISCLOSED AND TO WAIVE SECTION 4.5
OF

 

4

--------------------------------------------------------------------------------


 


THE PURCHASE AGREEMENT WITH RESPECT THERETO); AND (C) WITH RESPECT TO THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME
EFFECTIVE; (II) OF ANY REQUEST BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AUTHORITY DURING THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION
STATEMENT FOR AMENDMENTS OR SUPPLEMENTS TO THE REGISTRATION STATEMENT OR
PROSPECTUS OR FOR ADDITIONAL INFORMATION; (III) OF THE ISSUANCE BY THE
COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT COVERING ANY OR
ALL OF THE REGISTRABLE SECURITIES OR THE INITIATION OF ANY PROCEEDINGS FOR THAT
PURPOSE; (IV) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF
THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE, AND (V) OF THE OCCURRENCE OF ANY
EVENT OR PASSAGE OF TIME THAT MAKES THE FINANCIAL STATEMENTS INCLUDED IN THE
REGISTRATION STATEMENT INELIGIBLE FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN
THE REGISTRATION STATEMENT OR PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED
TO BE INCORPORATED THEREIN BY REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT
REQUIRES ANY REVISIONS TO THE REGISTRATION STATEMENT, PROSPECTUS OR OTHER
DOCUMENTS SO THAT, IN THE CASE OF THE REGISTRATION STATEMENT OR THE PROSPECTUS,
AS THE CASE MAY BE, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING (PROVIDED THAT SUCH HOLDER OF REGISTRABLE SECURITIES AGREES
TO KEEP SUCH INFORMATION CONFIDENTIAL UNTIL IT IS PUBLICLY DISCLOSED AND TO
WAIVE SECTION 4.5 OF THE PURCHASE AGREEMENT WITH RESPECT THERETO).


 


(D)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO AVOID THE ISSUANCE OF,
OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE
QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT.


 


(E)           TO THE EXTENT REQUESTED BY SUCH HOLDERS, FURNISH TO EACH HOLDER,
WITHOUT CHARGE, AT LEAST ONE CONFORMED COPY OF THE REGISTRATION STATEMENT AND
EACH AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL
DOCUMENTS INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, AND
ALL EXHIBITS (INCLUDING THOSE PREVIOUSLY FURNISHED OR INCORPORATED BY REFERENCE)
PROMPTLY AFTER THE FILING OF SUCH DOCUMENTS WITH THE COMMISSION.


 


(F)            PROMPTLY DELIVER TO EACH HOLDER, WITHOUT CHARGE, AS MANY COPIES
OF THE PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH
AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY REQUEST IN
CONNECTION WITH RESALES BY THE HOLDER OF REGISTRABLE SECURITIES.  THE COMPANY
HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT
THERETO BY EACH OF THE SELLING HOLDERS IN CONNECTION WITH THE OFFERING AND SALE
OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO, EXCEPT AFTER THE GIVING OF ANY NOTICE PURSUANT TO SECTION
3(C).

 

5

--------------------------------------------------------------------------------


 


(G)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY OR
COOPERATE WITH THE SELLING HOLDERS IN CONNECTION WITH THE REGISTRATION OR
QUALIFICATION (OR EXEMPTION FROM THE REGISTRATION OR QUALIFICATION) OF SUCH
REGISTRABLE SECURITIES FOR THE RESALE BY THE HOLDER UNDER THE SECURITIES OR BLUE
SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AS ANY HOLDER REASONABLY
REQUESTS IN WRITING, TO KEEP EACH OF THE REGISTRATION OR QUALIFICATION (OR
EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD AND TO DO ANY AND
ALL OTHER ACTS OR THINGS REASONABLY NECESSARY TO ENABLE THE DISPOSITION IN SUCH
JURISDICTIONS OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION
STATEMENT; PROVIDED, THAT THE COMPANY SHALL NOT BE REQUIRED TO QUALIFY GENERALLY
TO DO BUSINESS IN ANY JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED, SUBJECT
THE COMPANY TO ANY MATERIAL TAX IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO
SUBJECT OR FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION.


 


(H)           IF REQUESTED BY THE HOLDERS, COOPERATE WITH THE HOLDERS TO
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING
REGISTRABLE SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO THE
REGISTRATION STATEMENT, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT
PERMITTED BY THE PURCHASE AGREEMENT, OF ALL RESTRICTIVE LEGENDS, AND TO ENABLE
SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND REGISTERED IN SUCH
NAMES AS ANY SUCH HOLDERS MAY REQUEST.


 


(I)            UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 3(C)(V),
AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A SUPPLEMENT OR AMENDMENT, INCLUDING
A POST-EFFECTIVE AMENDMENT, TO THE REGISTRATION STATEMENT OR A SUPPLEMENT TO THE
RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED
THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS
THEREAFTER DELIVERED, NEITHER THE REGISTRATION STATEMENT NOR SUCH PROSPECTUS
WILL CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(J)            USE COMMERCIALLY REASONABLE EFFORTS TO MAKE AVAILABLE TO ITS
SECURITY HOLDERS NO LATER THAN THE AVAILABILITY DATE (AS DEFINED BELOW), AN
EARNING STATEMENT COVERING A PERIOD OF AT LEAST TWELVE (12) MONTHS, BEGINNING
AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, WHICH EARNINGS STATEMENT
SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT, INCLUDING
RULE 158 PROMULGATED THEREUNDER. FOR THE PURPOSE OF THIS SUBSECTION,
“AVAILABILITY DATE” SHALL MEAN THE 45TH DAY FOLLOWING THE END OF THE FOURTH
FISCAL QUARTER AFTER THE FISCAL QUARTER THAT INCLUDES THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT, EXCEPT THAT, IF SUCH FOURTH FISCAL QUARTER IS THE LAST
QUARTER OF THE COMPANY’S FISCAL YEAR, “AVAILABILITY DATE” MEANS THE 90TH DAY
AFTER THE END OF SUCH FOURTH FISCAL QUARTER.


 


(K)           COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE COMMISSION
AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE ALL REGISTRABLE SECURITIES
TO BE LISTED FOR TRADING ON A TRADING MARKET.

 

6

--------------------------------------------------------------------------------


 


(L)            IF REQUESTED BY HOLDERS, IN THE EVENT OF AN UNDERWRITTEN OFFERING
OF THE REGISTRABLE SECURITIES BY THE HOLDERS, FURNISH ON THE DATE THAT
REGISTRABLE SECURITIES ARE DELIVERED TO THE UNDERWRITERS FOR SALE PURSUANT TO
ANY SUCH REGISTRATION (I) AN OPINION DATED SUCH DATE OF COUNSEL REPRESENTING THE
COMPANY FOR THE PURPOSES OF SUCH REGISTRATION, ADDRESSED TO THE UNDERWRITERS TO
SUCH EFFECTS AS REASONABLY MAY BE REQUESTED BY COUNSEL FOR THE UNDERWRITERS AND
EXECUTED COUNTERPARTS OF SUCH OPINION ADDRESSED TO THE SELLERS OF REGISTRABLE
SECURITIES TO THE SAME EFFECT AS REQUESTED BY COUNSEL FOR THE UNDERWRITERS AND
(II) A LETTER DATED SUCH DATE FROM THE INDEPENDENT PUBLIC ACCOUNTANTS RETAINED
BY THE COMPANY, ADDRESSED TO THE UNDERWRITERS STATING THAT THEY ARE INDEPENDENT
PUBLIC ACCOUNTANTS WITHIN THE MEANING OF THE SECURITIES ACT AND THAT, IN THE
OPINION OF SUCH ACCOUNTANTS, THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN
THE REGISTRATION STATEMENT OR THE PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT
THEREOF, COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
ACCOUNTING REQUIREMENTS OF THE SECURITIES ACT AND SUCH LETTER SHALL ADDITIONALLY
COVER SUCH OTHER FINANCIAL MATTERS (INCLUDING INFORMATION AS TO THE PERIOD
ENDING NO MORE THAN FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF SUCH LETTER)
WITH RESPECT TO SUCH REGISTRATION AS SUCH UNDERWRITERS REASONABLY MAY REQUEST.


 

The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the person thereof that
has voting and dispositive control over the Shares.

 


4.             REGISTRATION EXPENSES.  ALL FEES AND EXPENSES INCIDENT TO THE
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY SHALL BE BORNE
BY THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO
THE REGISTRATION STATEMENT.  THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING
SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES (A) WITH RESPECT TO FILINGS
REQUIRED TO BE MADE WITH THE TRADING MARKET ON WHICH THE COMMON STOCK IS THEN
LISTED FOR TRADING, AND (B) FOR COMPLIANCE WITH APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS), (II) PRINTING EXPENSES (INCLUDING, WITHOUT LIMITATION, EXPENSES
OF PRINTING CERTIFICATES FOR REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES
IF THE PRINTING OF PROSPECTUSES IS REASONABLY REQUESTED BY THE HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT),
(III) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (IV) FEES AND DISBURSEMENTS OF
COUNSEL FOR THE COMPANY, (V) SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY
SO DESIRES SUCH INSURANCE, AND (VI) FEES AND EXPENSES OF ALL OTHER PERSONS
RETAINED BY THE COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  IN ADDITION, THE COMPANY SHALL BE RESPONSIBLE
FOR ALL OF ITS INTERNAL EXPENSES INCURRED IN CONNECTION WITH THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
ALL SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING LEGAL OR
ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT AND THE FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE AS REQUIRED HEREUNDER.  IN NO EVENT SHALL THE COMPANY BE
RESPONSIBLE FOR ANY BROKER OR SIMILAR COMMISSIONS OR ANY LEGAL FEES OR OTHER
COSTS OF THE HOLDERS.

 

7

--------------------------------------------------------------------------------


 


5.             INDEMNIFICATION


 


(A)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY SHALL,
NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS
EACH HOLDER, THE OFFICERS, DIRECTORS, MEMBERS, PARTNERS, AGENTS, BROKERS,
INVESTMENT ADVISORS AND EMPLOYEES (AND ANY OTHER PERSONS WITH A FUNCTIONALLY
EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES, NOTWITHSTANDING A LACK OF SUCH
TITLE OR ANY OTHER TITLE) OF EACH OF THEM, EACH PERSON WHO CONTROLS ANY SUCH
HOLDER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, MEMBERS, PARTNERS, AGENTS AND
EMPLOYEES (AND ANY OTHER PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON
HOLDING SUCH TITLES, NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE) OF
EACH SUCH CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) AND EXPENSES
(COLLECTIVELY, “LOSSES”), AS INCURRED, TO THE EXTENT ARISING OUT OF OR RELATING
TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT
OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF
ANY PROSPECTUS OR FORM OF PROSPECTUS OR SUPPLEMENT THERETO, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING, OR ANY VIOLATION OR
ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES ACT, EXCHANGE ACT OR ANY
STATE SECURITIES LAW, OR ANY RULE OR REGULATION THEREUNDER, IN CONNECTION WITH
THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT,
BUT ONLY TO THE EXTENT, THAT (1) SUCH UNTRUE STATEMENTS OR OMISSIONS ARE BASED
SOLELY UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN WRITING TO THE
COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH
INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S PROPOSED METHOD OF
DISTRIBUTION OF REGISTRABLE SECURITIES AS SET FORTH IN ANNEX A HERETO OR ANY
CHANGES TO ANNEX A HERETO THAT ARE EXPRESSLY APPROVED IN WRITING BY SUCH HOLDER
EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (2) IN THE CASE OF AN
OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE USE BY
SUCH HOLDER OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS
NOTIFIED SUCH HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND
PRIOR TO THE RECEIPT BY SUCH HOLDER OF THE ADVICE CONTEMPLATED IN SECTION 6(C). 
THE COMPANY SHALL NOTIFY THE HOLDERS PROMPTLY OF THE INSTITUTION, THREAT OR
ASSERTION OF ANY PROCEEDING OF WHICH THE COMPANY IS AWARE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)           INDEMNIFICATION BY HOLDERS. EACH HOLDER SHALL, SEVERALLY AND NOT
JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES, AS
INCURRED, TO THE EXTENT ARISING OUT OF OR BASED UPON: (X) SUCH HOLDER’S FAILURE
TO COMPLY WITH THE

 

8

--------------------------------------------------------------------------------


 


PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT OR (Y) ANY UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION
STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR
RELATING TO ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING (I) TO
THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR OMISSION IS
CONTAINED IN ANY INFORMATION SO FURNISHED IN WRITING BY SUCH HOLDER TO THE
COMPANY SPECIFICALLY FOR INCLUSION IN THE REGISTRATION STATEMENT OR SUCH
PROSPECTUS OR (II) TO THE EXTENT THAT (1) SUCH UNTRUE STATEMENTS OR OMISSIONS
ARE BASED SOLELY UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN WRITING TO
THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH
INFORMATION RELATES TO SUCH HOLDER OR SUCH HOLDER’S PROPOSED METHOD OF
DISTRIBUTION OF REGISTRABLE SECURITIES AS SET FORTH IN ANNEX A HERETO OR ANY
CHANGES TO ANNEX A HERETO THAT ARE EXPRESSLY APPROVED IN WRITING BY SUCH HOLDER
EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF
PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO, OR (2) IN THE CASE OF AN
OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE USE BY
SUCH HOLDER OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS
NOTIFIED SUCH HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND
PRIOR TO THE RECEIPT BY SUCH HOLDER OF THE ADVICE CONTEMPLATED IN SECTION 6(B). 
IN NO EVENT SHALL THE LIABILITY OF ANY SELLING HOLDER HEREUNDER BE GREATER IN
AMOUNT THAN THE DOLLAR AMOUNT OF THE NET PROCEEDS RECEIVED BY SUCH HOLDER UPON
THE SALE OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT
GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.


 


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS. IF ANY PROCEEDING SHALL BE
BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF, INCLUDING
THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND
THE PAYMENT OF ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE
THEREOF; PROVIDED, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE
SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES
PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT IT SHALL BE
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION (WHICH DETERMINATION IS
NOT SUBJECT TO APPEAL OR FURTHER REVIEW) THAT SUCH FAILURE SHALL HAVE PREJUDICED
THE INDEMNIFYING PARTY.


 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such

 

9

--------------------------------------------------------------------------------


 

Indemnified Party shall have been advised by counsel that a conflict of interest
is reasonably likely to exist if the same counsel were to represent such
Indemnified Party and the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense thereof and the reasonable
fees and expenses of one separate counsel shall be at the expense of the
Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten
Business Days of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is not entitled to indemnification hereunder, determined based
upon the relative faults of the parties.

 


(D)           CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER SECTION 5(A)
OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC POLICY OR
OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. 
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION,
INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO
INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR
PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT
TO THE LIMITATIONS SET FORTH IN SECTION 5(C), ANY REASONABLE ATTORNEYS’ OR OTHER
REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY
PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR
EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO
SUCH PARTY IN ACCORDANCE WITH ITS TERMS.

 

10

--------------------------------------------------------------------------------


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.  The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.

 


6.             MISCELLANEOUS

 


(A)           COMPLIANCE.  EACH HOLDER COVENANTS AND AGREES THAT IT WILL COMPLY
WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO
IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT.

 


(B)           DISCONTINUED DISPOSITION.  EACH HOLDER AGREES BY ITS ACQUISITION
OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY
OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(C), SUCH
HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES
UNDER THE REGISTRATION STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF
THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT IS
ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE
PROSPECTUS MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY
ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT.  IN THE
EVENT OF A DISCONTINUED DISPOSITION UNDER THIS SECTION 6(B), THE COMPANY WILL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT THE USE OF THE PROSPECTUS
MAY BE RESUMED AS PROMPTLY AS IS PRACTICABLE AND TO PROVIDE COPIES OF THE
SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR THE ADVICE AS
SOON AS POSSIBLE IN ORDER TO ENABLE EACH HOLDER TO RESUME DISPOSITIONS OF THE
REGISTRABLE SECURITIES. THE COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO
ENFORCE THE PROVISIONS OF THIS PARAGRAPH.  THE COMPANY AGREES AND ACKNOWLEDGES
THAT ANY PERIODS DURING WHICH THE HOLDER IS REQUIRED TO DISCONTINUE THE
DISPOSITION OF THE REGISTRABLE SECURITIES HEREUNDER SHALL BE SUBJECT TO THE
PROVISIONS OF SECTION 2(B).


 


(C)           AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND EACH HOLDER OF THE THEN OUTSTANDING REGISTRABLE SECURITIES.

 

11

--------------------------------------------------------------------------------


 


(D)           LOCK-UP.  DURING THE 12 MONTH PERIOD FOLLOWING THE CLOSING, IF THE
COMPANY DELIVERS TO THE PURCHASERS A CERTIFICATE SIGNED BY AN OFFICER OF THE
COMPANY STATING THAT THE MANAGING UNDERWRITER OF A REGISTERED PUBLIC OFFERING OF
EQUITY SECURITIES OF THE COMPANY, ALL OF WHICH RELATES TO SECURITIES TO BE SOLD
ON A PRIMARY BASIS BY THE COMPANY (THE “OFFERING”), HAS REQUESTED THAT THE
PURCHASERS REFRAIN FROM SELLING OR OTHERWISE TRANSFERRING OR DISPOSING OF ANY
REGISTRABLE SECURITIES THEN HELD BY THE PURCHASERS FOR A SPECIFIED PERIOD OF
TIME DURING THE OFFERING, THE PURCHASERS SHALL REFRAIN FROM SELLING OR OTHERWISE
TRANSFERRING OR DISPOSING OF ANY REGISTRABLE SECURITIES THEN HELD BY THE
PURCHASERS BEGINNING ON THE LATER OF (I) THE 10TH BUSINESS DAY AFTER RECEIPT OF
SUCH CERTIFICATE FROM THE COMPANY AND (II) THE COMMENCEMENT OF THE OFFERING
(WHICH SHALL BE THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FOR SUCH
OFFERING) AND ENDING FOLLOWING A SPECIFIED PERIOD OF TIME THAT IS CUSTOMARY
UNDER THE CIRCUMSTANCES (NOT TO EXCEED NINETY (90) DAYS).


 


(E)           SUSPENSION OF TRADING.  AT ANY TIME AFTER THE REGISTRABLE
SECURITIES ARE COVERED BY AN EFFECTIVE REGISTRATION STATEMENT, THE COMPANY MAY
DELIVER TO THE HOLDERS OF SUCH REGISTRABLE SECURITIES A CERTIFICATE (THE
“SUSPENSION CERTIFICATE”) APPROVED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY
AND SIGNED BY AN OFFICER OF THE COMPANY STATING THAT THE EFFECTIVENESS OF AND
SALES OF REGISTRABLE SECURITIES UNDER THE REGISTRATION STATEMENT WOULD:


 


(I)            MATERIALLY INTERFERE WITH ANY TRANSACTION THAT WOULD REQUIRE THE
COMPANY TO PREPARE FINANCIAL STATEMENTS UNDER THE SECURITIES ACT THAT THE
COMPANY WOULD OTHERWISE NOT BE REQUIRED TO PREPARE IN ORDER TO COMPLY WITH ITS
OBLIGATIONS UNDER THE EXCHANGE ACT, OR


 


(II)           REQUIRE PUBLIC DISCLOSURE OF ANY TRANSACTION OF THE TYPE
DISCUSSED IN SECTION 6(E)(I) PRIOR TO THE TIME SUCH DISCLOSURE MIGHT OTHERWISE
BE REQUIRED.


 

Beginning ten (10) Business Days after the receipt of a Suspension Certificate
by Holders of Registrable Securities, the Company may, in its discretion,
require such Holders of Registrable Securities to refrain from selling or
otherwise transferring or disposing of any Registrable Securities or other
Company securities then held by such Holders for a specified period of time that
is customary under the circumstances (not to exceed thirty (30) days). 
Notwithstanding the foregoing sentence, the Company shall be permitted to cause
Holders of Registrable Securities to so refrain from selling or otherwise
transferring or disposing of any Registrable Securities or other securities of
the Company on only one occasion during each twelve (12) consecutive month
period that the Registration Statement remains effective.  The Company may
impose stop transfer instructions to enforce any required agreement of the
Holders under this Section 6(e).

 


(F)            NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE DATE OF
TRANSMISSION,

 

12

--------------------------------------------------------------------------------


 


IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE
NUMBER PROVIDED FOR BELOW PRIOR TO 5:00 P.M. (NEW YORK CITY TIME) ON A BUSINESS
DAY, (II) THE BUSINESS DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR
COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER PROVIDED FOR
BELOW LATER THAN 5:00 P.M. (NEW YORK CITY TIME) ON ANY DATE AND EARLIER THAN
11:59 P.M. (NEW YORK CITY TIME) ON SUCH DATE, (III) THE BUSINESS DAY FOLLOWING
THE DATE OF MAILING, IF SENT BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE,
OR (IV) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED TO BE
GIVEN.  THE ADDRESS AND DELIVERY REQUIREMENTS FOR SUCH NOTICES AND
COMMUNICATIONS SHALL BE AS SET FORTH IN THE PURCHASE AGREEMENT.


 


(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF THE
PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER.  THE COMPANY MAY NOT
ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
ALL OF THE HOLDERS OF THE THEN-OUTSTANDING REGISTRABLE SECURITIES, PROVIDED A
SALE OF THE COMPANY SHALL NOT BE DEEMED AN ASSIGNMENT.  EACH HOLDER MAY ASSIGN
THEIR RESPECTIVE RIGHTS HEREUNDER IN THE MANNER AND TO THE PERSONS AS PERMITTED
UNDER THE PURCHASE AGREEMENT.


 


(H)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. 
IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE TRANSMISSION, SUCH
SIGNATURE SHALL CREATE A VALID BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON
WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) THE SAME WITH THE SAME FORCE AND EFFECT
AS IF SUCH FACSIMILE SIGNATURE WERE THE ORIGINAL THEREOF.


 


(I)            GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.


 


(J)            CUMULATIVE REMEDIES.  THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


(K)           SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION.  IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.

 

13

--------------------------------------------------------------------------------


 


(L)            HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


(M)          INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER HEREUNDER ARE SEVERAL AND NOT JOINT WITH THE
OBLIGATIONS OF ANY OTHER PURCHASER HEREUNDER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
PURCHASER HEREUNDER.  NOTHING CONTAINED HEREIN OR IN ANY OTHER AGREEMENT OR
DOCUMENT DELIVERED AT ANY CLOSING, AND NO ACTION TAKEN BY ANY PURCHASER PURSUANT
HERETO OR THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR
CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT WITH
RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
EACH PURCHASER SHALL BE ENTITLED TO PROTECT AND ENFORCE ITS RIGHTS, INCLUDING
WITHOUT LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.


 

*************************

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

SERVICES ACQUISITION CORP.
INTERNATIONAL

 

 

 

 

 

 

 

By:

 

 

 

Steven R. Berrard, Chief Executive Officer

 

 

[PURCHASERS’ SIGNATURE PAGES TO FOLLOW]

 

--------------------------------------------------------------------------------


 

[PURCHASERS’ SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

 

 

PURCHASER:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Fax Number:

 

 

[ADDITIONAL PURCHASER SIGNATURES FOLLOW]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Plan of Distribution

 

The shares covered by this prospectus may be offered and sold from time to time
by the selling stockholders. The term “selling stockholder” includes pledgees,
donees, transferees or other successors in interest selling shares received
after the date of this prospectus from each selling stockholder as a pledge,
gift, partnership distribution or other non-sale related transfer. The number of
shares beneficially owned by a selling stockholder will decrease as and when it
effects any such transfers. The plan of distribution for the selling
stockholders’ shares sold hereunder will otherwise remain unchanged, except that
the transferees, pledgees, donees or other successors will be selling
stockholders hereunder. To the extent required, we may amend and supplement this
prospectus from time to time to describe a specific plan of distribution.

 

The selling stockholders will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The selling stockholders
may make these sales at prices and under terms then prevailing or at prices
related to the then current market price. The selling stockholders may also make
sales in negotiated transactions. The selling stockholders may offer their
shares from time to time pursuant to one or more of the following methods:

 

•             ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

•             one or more block trades in which the broker-dealer will attempt
to sell the shares as agent but may position and resell a portion of the block
as principal to facilitate the transaction;

 

•             purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

•             an exchange distribution in accordance with the rules of the
applicable exchange;

 

•             public or privately negotiated transactions;

 

•             on the American Stock Exchange or Nasdaq National Market (or
through the facilities of any national securities exchange or U.S. inter-dealer
quotation system of a registered national securities association, on which the
shares are then listed, admitted to unlisted trading privileges or included for
quotation);

 

•             through underwriters, brokers or dealers (who may act as agents or
principals) or directly to one or more purchasers;

 

•             a combination of any such methods of sale; and

 

•             any other method permitted pursuant to applicable law.

 

A-1

--------------------------------------------------------------------------------


 

In connection with distributions of the shares or otherwise, the selling
stockholders may:

 

•             enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares in
the course of hedging the positions they assume;

 

•             sell the shares short and redeliver the shares to close out such
short positions;

 

•             enter into option or other transactions with broker-dealers or
other financial institutions which require the delivery to them of shares
offered by this prospectus, which they may in turn resell; and

 

•             pledge shares to a broker-dealer or other financial institution,
which, upon a default, they may in turn resell.

 

In addition to the foregoing methods, the selling stockholders may offer their
shares from time to time in transactions involving principals or brokers not
otherwise contemplated above, in a combination of such methods or described
above or any other lawful methods. The selling stockholders may also transfer,
donate or assign their shares to lenders, family members and others and each of
such persons will be deemed to be a selling stockholder for purposes of this
prospectus. The selling stockholders or their successors in interest may from
time to time pledge or grant a security interest in some or all of the shares of
common stock, and if the selling stockholders default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell
the shares of common stock from to time under this prospectus; provided however
in the event of a pledge or then default on a secured obligation by the selling
stockholder, in order for the shares to be sold under this registration
statement, unless permitted by law, we must distribute a prospectus supplement
and/or amendment to this registration statement amending the list of selling
stockholders to include the pledgee, secured party or other successors in
interest of the selling stockholder under this prospectus.

 

The selling stockholders may also sell their shares pursuant to Rule 144 under
the Securities Act, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the availability of certain current public information
concerning the issuer, the resale occurring following the required holding
period under Rule 144 and the number of shares being sold during any three-month
period not exceeding certain limitations.

 

Sales through brokers may be made by any method of trading authorized by any
stock exchange or market on which the shares may be listed or quoted, including
block trading in negotiated transactions. Without limiting the foregoing, such
brokers may act as dealers by purchasing any or all of the shares covered by
this prospectus, either as agents for others or as principals for their own
accounts, and reselling such shares pursuant to this prospectus. The selling
stockholders may effect such transactions directly, or indirectly through
underwriters, broker-dealers or agents acting on their behalf. In effecting
sales, broker-dealers or agents engaged by the selling stockholders may arrange
for other broker-dealers to participate. Broker-dealers or agents may receive
commissions, discounts or concessions from the selling

 

A-2

--------------------------------------------------------------------------------


 

stockholders, in amounts to be negotiated immediately prior to the sale (which
compensation as to a particular broker-dealer might be in excess of customary
commissions for routine market transactions).

 

In offering the shares covered by this prospectus, the selling stockholders, and
any broker-dealers and any other participating broker-dealers who execute sales
for the selling stockholders, may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with these sales. Any profits
realized by the selling stockholders and the compensation of such broker-dealers
may be deemed to be underwriting discounts and commissions.

 

The Company is required to pay all fees and expenses incident to the
registration of the shares.

 

The Company has agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act.

 

A-3

--------------------------------------------------------------------------------